Arthur H. Healey, J.,
dissenting in part. I disagree with part I of the opinion and would order a new trial on the charge of sexual assault in the first degree.1 See General Statutes § 53a-70 (a).
The defendant’s claim on the issue raised in part I is that the trial court “erred in allowing [the] ‘constancy of accusation’ testimony in this case where the alleged victim of the sexual assault had no personal knowledge whatsoever of the alleged sexual assault and did not in fact ever make any accusations of sexual assault.”
There appears to be no real question about the following evidence. On the night of the alleged attack, the victim performed as a dancer at a stag party to which she had been taken by her employer, his wife and another man. After that party, she went to a bar in Plymouth with her employer, his wife and the other man. In that bar, she had several drinks with the *658defendant whom she said she had not previously met. About one hour later, she and the defendant left to go to a bar in Southington where they had some more drinks. At closing time, they left that bar as the defendant had offered to give her a ride home. Because it was raining and the pair had been using the defendant’s motorcycle for transportation, they stopped by the defendant’s home to get his car. As the victim was riding in the front seat of the defendant’s car, she fell asleep while leaning against the defendant.
The next thing the victim said that she remembered was that she had been awakened by the defendant strangling her and that the defendant had asked her where her friends were and how were they going to help her. She then lost consciousness. When she awoke later, she found herself outside somewhere, alone. Her neck and rectum were very sore. She found her shoes, purse and underwear a few feet away. She put her underwear back on and then tried to find help and find her way home.
Although she saw two individuals walking by, she did not tell them what had happened but did ask them for directions. She hitchhiked a ride, told the unidentified driver what had happened and she received a ride home.
Upon ariving home at 5:30 a.m., she removed her clothes and went to bed. She did not think to go to the hospital, she did not bathe or shower and she did not think to awaken her roommate to tell her what had happened. Upon awakening at about 11 a.m., she talked to her roommate but did not tell her what had happened at that point. She went back to sleep and awoke later in the afternoon. When she awoke again, her roommate’s brother was there and he asked her what had happened when he saw her “injuries.” She told him and went back to sleep again. She awoke again about dinner time, and her roommate, who was there, said they *659were going to the hospital. They went to the hospital about 9 p.m. Upon her arrival at the hospital, she gave a false name and an incorrect age.
At the hospital, she told the people there what had happened to her. She testified at trial that she never told the people at the hospital or anyone else that she had been sexually assaulted. She also testified that she had no personal knowledge of whether she had been sexually assaulted or what caused her rectal pain. While in the hospital, the police interviewed the victim three times over a two day period. Detective Howard Jones was the officer who had interviewed the victim those three times in the hospital and who took her written statement.
The state presented the testimony of three doctors at the trial. One was an orthopedic surgeon whose testimony did not involve the alleged sexual assault but dealt with her strangulation. Another was a gynecologist who had examined her in the emergency room. During his rectal examination, he discovered a fissure about one half centimeter deep and three and one-half centimeters long which extended for about one centimeter into the anus. He testified that in his opinion the fissure would “probably come from a very sharp or rather quick punch or blow” and that the injury was consistent with rape, specifically with rectal penetration. The third doctor was a neurosurgeon who had not examined the victim but who had reviewed her medical records. His testimony concerned her neck injury and did not concern the alleged sexual assault.
Detective Jones testified for the state and his testimony was allowed over objection on the ground that it was admissible specifically on the constancy of accu - sation exception. His testimony included the details stated to him by the victim during each of his three interviews with her.
*660The state’s brief states that “[t]he defendant correctly notes that the victim did not expressly accuse the defendant of ‘sexual assault.’ Nor was she able to testify that she saw the defendant as he sexually assaulted her. Having been choked to unconsciousness by the defendant prior to being sexually assaulted, the victim could hardly have made such an accusation or provided such testimony. This only means that the victim’s testimony contained no direct evidence of sexual assault.” It argues that the evidence compels the inference that she was the victim of a sex-related offense and it should not matter that she was unable to provide direct, personal knowledge of the sexual assault where there was compelling circumstantial evidence of its occurrence. It then correctly points out the general rule that the law makes no distinction as to the probative effect of circumstantial as opposed to direct evidence.
To accept the defendant’s claim of error here, the state argues, would mean that victims of sexual assault, who are rendered unconscious just prior to the offensive act, could never utilize the constancy of accusation exception to rebut the suggestion of recent fabrication. In my view, the trial court erred when it admitted this testimony in this case under the constancy of accusation exception to the hearsay rule.
“In sex-related crime cases, we have long recognized that a witness, to whom a victim has complained of the offense, could testify ‘not only to the fact that a complaint was made but also to its details.’ State v. Segerberg, 131 Conn. 546, 549, 41 A.2d 101 (1945). See State v. Greene, 161 Conn. 291, 294, 287 A.2d 386 (1971); State v. Gelinas, 160 Conn. 366, 367, 279 A.2d 552 (1971); State v. Purvis, 157 Conn. 198, 207, 251 A.2d 178 (1968), cert. denied, 395 U.S. 928, 89 S. Ct. 1788, 23 L. Ed. 2d 246 (1969); State v. Dziob, 133 Conn. 167, 169, 48 A.2d 377 (1946); State v. Orlando, 115 *661Conn. 672, 677, 163 A. 256 (1932); State v. Sebastian, 81 Conn. 1, 5, 69 A. 1054 (1908); State v. Byrne, 47 Conn. 465, 466 (1880); State v. Kinney, 44 Conn. 153, 155-57 (1876); State v. De Wolf, 8 Conn. 93, 99 (1830). ‘Such testimony is admitted . . . when the complainant first has testified, in court, to the facts of the alleged occurrence, in order to corroborate her testimony. State v. Orlando, supra, [677]. She is then permitted to state that she made complaint to some other person. Thereupon, the person to whom she complained, out of court and in the absence of the defendant is permitted to testify . . . .’ State v. Segerberg, supra, 549. The corroborating statements are ‘received to shew [sic] constancy in the declarations of the witness.’ (Emphasis in original.) State v. De Wolf, supra, 100; see State v. Orlando, supra. ‘It is manifest that the rule of “constancy of accusation” applies only when the complainant has testified.’ State v. Segerberg, supra, 549.” State v. Brice, 186 Conn. 449, 453-54, 442 A.2d 906 (1982); see State v. Ouellette, 190 Conn. 84, 92-93, 459 A.2d 1005 (1983). As our previous opinions indicate, the reason for permitting such statements to come into evidence has been rationalized as follows: “ ‘ “If a female testifies that such an outrage has been committed on her person, an enquiry is, at once, suggested, why it was not communicated to her . . . friends. To satisfy such inquiry, it is reasonable that she should be heard in her declarations, that she did so communicate it ... . [S]uch a course [of conduct] would be natural if the crime had been committed, but very unnatural if it had not been.” ’ (Citations omitted.)” State v. Ouellette, supra, 99, quoting State v. Segerberg, supra.
In this case, the victim never complained to anyone of being sexually assaulted and she did not so testify. It was therefore error to admit, in contravention of our decided cases, this testimony on the ground of constancy of accusation. Moreover, to do so in this case *662was reversible error, not only because of its admission, but also because such inadmissible evidence greatly strengthened her credibility which was critical. Despite evidence that others had seen the defendant with the victim in the bars referred to, she was the only person whose testimony suggested that the defendant was the one who sexually assaulted her. When she first testified in this case in 1982, she acknowledged that she had criminal charges pending against her for carrying a dangerous weapon and attempted larceny; she conceded that both of these charges had been nolled about two weeks after she had testified in the earlier proceeding.
I disagree with the majority’s view that this victim’s inability to describe the events that occurred during the interval of her unconsciousness and her concomitant inability “to articulate a formal accusation” would, if the defendant’s claim prevailed, “deprive the state of the right to present corroborative testimony.” The majority goes on to state: “Such a policy would confer a benefit on defendants who render their victims unconscious during sexual assaults, and this act would thereby deprive the state of the ability to present constancy of accusation evidence as to the circumstances surrounding an alleged sexual assault.” I cannot accept this position of the majority. What testimony of the victim as to the outrage allegedly committed upon her by this defendant, which is the predicate of our constancy of accusation rule under our decisions, is there in this case? The majority points to none because there is none. Next, with reference to the “policy” that we would be announcing, it seems to me that the state has no right to submit any such evidence under this exception unless we are henceforth assuming that where such a victim cannot testify so as to lay the foundation for the constancy exception, such evidence will come in accordance with the revision of the constancy rule announced *663today. The charged crime of sexual assault in the first degree is a heinous, outrageous and degrading offense. But to justify upholding the conviction on this charge in this case against the defendant’s challenge to it on the constancy of accusation ground batters home the aphorism that hard cases made bad law. I fully understand that the constitution guarantees a fair trial and not a perfect trial. See United States v. Hasting, 461 U.S. 499, 508-509, 103 S. Ct. 1974, 76 L. Ed. 2d 96 (1983). I agree with the defendant that insofar as the sexual assault charge is concerned, this guarantee did not occur.
Therefore, I dissent and would order a new trial only on the charge of sexual assault in the first degree.

 The defendant was convicted not only of the crime of sexual assault in the first degree in violation of General Statutes § 53a-70 (a) but also of the crime of attempted murder in violation of General Statutes §§ 53a-49 (a) (2) and 53a-54a (a). He was sentenced to a term of ten to twenty years on each count to be served consecutively for an effective sentence of imprisonment of not less than twenty years and not more than forty years.